

	

		II

		109th CONGRESS

		1st Session

		S. 1939

		IN THE SENATE OF THE UNITED STATES

		

			October 28, 2005

			Mr. Warner introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the suspension of duty on hexanedioic acid,

		  polymer with 1,3-benzenedimethanamine.

	

	

		1.Hexanedioic acid, polymer

			 with 1,3-benzenedimethanamine

			(a)AmendmentHeading 9902.01.71 of the Harmonized Tariff

			 Schedule of the United States (relating to hexanedioic acid, polymer with

			 1,3-benzenedimethanamine) is amended by striking 12/31/2006 and

			 inserting 12/31/2008.

			(b)Effective

			 date

				(1)In

			 generalThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of the enactment of this Act.

				(2)Retroactive

			 applicationIf the effective date provided in paragraph (1)

			 occurs on or after January 1, 2007, then notwithstanding section 514 of the

			 Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, and upon

			 proper request filed with the Bureau of Customs and Border Protection not later

			 than 180 days after the date of the enactment of this Act, any entry, or

			 withdrawal from warehouse for consumption, of goods described in heading

			 9902.01.71 of the Harmonized Tariff Schedule of the United States which—

					(A)was made after

			 December 31, 2006, and before the 15th day after the date of the enactment of

			 this Act, and

					(B)would have been

			 subject to no duty had the amendment made by subsection (a) been in effect on

			 the date of such entry or withdrawal,

					shall be

			 liquidated or reliquidated as if the amendment made by subsection (a) applied

			 to such entry or withdrawal.

